UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7706



UNITED STATES OF AMERICA,

                                             Plaintiff -    Appellee,

          versus


JEROME JEWETT JOHNSON, SR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-96-6, CA-02-439-1)


Submitted:   January 14, 2003           Decided:    February 10, 2003


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Jewett Johnson, Sr., Appellant Pro Se.    Paul Alexander
Weinman, Assistant United States Attorney, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerome Jewett Johnson, Sr., a federal prisoner, seeks to

appeal the district court’s order accepting the recommendation of

the magistrate judge and denying relief on his 28 U.S.C. § 2255

(2000) motion.    An appeal may not be taken from the final order in

a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). When,

as here, a district court dismisses a § 2255 motion solely on

procedural grounds, a certificate of appealability will not issue

unless the movant can demonstrate both “(1) ‘that jurists of reason

would find it debatable whether the petition states a valid claim

of the denial of a constitutional right’ and (2) ‘that jurists of

reason would find it debatable whether the district court was

correct in its procedural ruling.’”    Rose v. Lee, 252 F.3d 676, 684

(4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)),

cert. denied, 122 S. Ct. 318 (2001).       We have reviewed the record

and conclude for the reasons stated by the district court that

Johnson has not made the requisite showing.       See United States v.

Johnson,   Nos.   CR-96-6;   CA-02-439-1   (M.D.N.C.   Oct.   21,   2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.




                                   2
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3